RECOMMENDED FOR FULL-TEXT PUBLICATION
            Pursuant to Sixth Circuit Rule 206            2    United States v. Bujak                       No. 03-5545
    ELECTRONIC CITATION: 2003 FED App. 0375P (6th Cir.)
                File Name: 03a0375p.06                                        _________________
                                                                                  OPINION
UNITED STATES COURT OF APPEALS                                                _________________
              FOR THE SIXTH CIRCUIT                          BOYCE F. MARTIN, JR., Circuit Judge. Dawn Marie
                _________________                         Bujak, represented by counsel, appeals a district court
                                                          judgment revoking her probation and imposing a six month
 UNITED STATES OF AMERICA , X                             term of imprisonment. The parties have expressly waived
             Plaintiff-Appellee, -                        oral argument and this panel unanimously agrees that oral
                                  -                       argument is not needed. See Fed. R. App. P. 34(a).
                                  -   No. 03-5545
            v.                    -                          In October 2000, Bujak pleaded guilty to obtaining
                                   >                      possession of a controlled substance by misrepresentation in
                                  ,                       violation of 21 U.S.C. § 843(a)(3). The court sentenced her
 DAWN MARIE BUJAK,                -
          Defendant-Appellant. -                          to three years of probation, ordering her to comply with the
                                                          standard conditions of probation and the following special
                                 N                        conditions: 1) that she participate in a program of drug
      Appeal from the United States District Court        testing and substance abuse treatment; 2) that she submit to
    for the Middle District of Tennessee at Nashville.    random urine screens; and 3) that she pay two hundred dollars
 No. 00-00103—Thomas A. Wiseman, Jr., District Judge.     per month toward the cost of supervision. In January 2002,
                                                          the district court extended Bujak’s supervision by one year as
                Submitted: July 15, 2003                  a result of her violation of the conditions of her probation.
                                                          Thereafter, on February 14, 2003, the district court issued a
         Decided and Filed: October 23, 2003              warrant for Bujak’s arrest based on her continued non-
                                                          compliance with the conditions of her probation.
Before: MERRITT, MARTIN, and COLE, Circuit Judges.
                                                             The district court held a revocation hearing, during which
                  _________________                       Bujak acknowledged that she had violated her probation by
                                                          failing to participate in substance abuse counseling, failing to
                       COUNSEL                            submit to urinalysis, failing to submit supervision reports, and
                                                          failing to pay two hundred dollars per month toward the cost
ON BRIEF: Hershell D. Koger, Pulaski, Tennessee, for      of supervision. The district court revoked Bujak’s probation
Appellant. S. Carran Daughtrey, ASSISTANT UNITED          and sentenced her to six months of incarceration. Bujak has
STATES ATTORNEY, Nashville, Tennessee.                    filed a timely appeal, arguing that the district court
                                                          improperly revoked her probation and that the six month
                                                          sentence was unreasonable.



                            1
No. 03-5545                      United States v. Bujak      3    4    United States v. Bujak                       No. 03-5545

   Upon review, we conclude that the district court properly         This Court has not had occasion to decide the appropriate
revoked Bujak’s probation. Probation revocation hearings          standard of review to apply when reviewing a sentence
involve two analytically distinct stages: 1) a factual            imposed by the district court following revocation of
determination of whether the probationer has violated a           probation. We now hold, however, that such a sentence
condition of probation; and 2) a discretionary determination      should be reviewed for abuse of discretion--the same standard
of whether violation of a condition warrants revocation of        that we have applied when reviewing sentences imposed
probation. See Black v. Romano, 471 U.S. 606, 611 (1985).         following revocation of supervised release. See United
There do not appear to be any Sixth Circuit cases directly on     States v. Washington, 147 F.3d 490, 491 (6th Cir. 1998). We
point with respect to the burden of proof necessary to            find that the district court did not abuse its discretion in
establish a probation violation. However, this Court has held     sentencing Bujak to six months of imprisonment. Pursuant to
that, in order to revoke supervised release, the sentencing       18 U.S.C. § 3565(a)(2), a judge who revokes a defendant’s
court must find by a preponderance of the evidence that a         probation must resentence the defendant by considering the
defendant has violated a condition of her supervised release.     factors set forth in 18 U.S.C. § 3553(a). These factors
See United States v. Cofield, 233 F.3d 405, 406 (6th Cir.         include: “the nature of the offense; the need to deter criminal
2000). We now hold that the preponderance of the evidence         conduct, to protect the public, and to provide [the] defendant
standard also applies to determinations of whether a              with appropriate treatment; any guideline range for
probationer has violated a condition of probation. As stated      sentencing; guideline policy statements; and avoidance of
above, Bujak readily acknowledged that she had violated the       unwarranted disparities.” Id. The district court need not
terms of her probation by failing to participate in substance     make specific findings with respect to each of these factors.
abuse counseling, failing to submit to urinalysis, failing to     See Washington, 147 F.3d at 491-93. Rather, the district
submit supervision reports, and failing to pay two hundred        court need only articulate enough of its reasoning to permit an
dollars per month toward the cost of supervision.                 informed appellate review. See United States v. McClellan,
                                                                  164 F.3d 308, 310 (6th Cir. 1999).
  The district court properly determined that Bujak’s
violations warranted revocation of her probation. Appellate          Contrary to Bujak’s assertion, the district court provided
courts review a district court’s decision to revoke probation     sufficient reasoning to permit this Court to review its
for an abuse of discretion. See Burns v. United States, 287       judgment. First, a review of the revocation hearing transcript
U.S. 216, 222 (1932); Cofield, 233 F.3d at 406. Where the         clearly reflects that the proof of Bujak’s probation violations
court determines that the defendant has violated probation, the   touched upon several of the relevant sentencing factors. For
court can either continue probation or revoke probation in        instance, the nature and circumstances of Bujak’s violations
favor of incarceration. See 18 U.S.C. § 3565(a); USSG             were clearly set forth during the hearing when Bujak was
§ 7B1.3(a)(2). Revocation of probation is mandatory,              afforded the opportunity to explain the violations to the court.
however, where a defendant refuses to comply with a               Second, immediately prior to sentencing Bujak, the court
condition requiring drug testing. See 18 U.S.C. § 3565(b)(3);     stated that Bujak had been given “a lot of breaks,” and that
United States v. Coatoam, 245 F.3d 553, 560 (6th Cir. 2001).      she had “not been able to respond to any of that so we are
Here, Bujak admitted that she had failed to submit to             going to try something else.” The court informed her that she
urinalysis testing as ordered by the conditions of her            needed to learn that her actions have consequences. This
probation. Hence, the district court did not abuse its            clearly addresses the need for the sentence to reflect the
discretion when it revoked her probation.                         seriousness of the offense and to promote respect for the law.
No. 03-5545                      United States v. Bujak     5

It also reflects the need to deter any future criminal conduct
by Bujak. Hence, the district court did not abuse its
discretion when it sentenced Bujak to six months of
incarceration.
  Accordingly, we affirm the district court’s judgment. See
6 Cir. R. 34(j)(2)(C).